           Case 3:20-cv-00502-BAJ-RLB           Document 23        05/24/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

MICHELLE BARTON, ET AL.                                                CIVIL ACTION

VERSUS                                                                 NO. 20-502-BAJ-RLB

DRESSER, LLC, ET AL.

                                              ORDER

       Before the Court is Plaintiffs’ Motion to Compel Depositions. (R. Doc. 16). The deadline

for opposing this motion has been stayed. (R. Doc. 19).

       Also before the Court is Defendants Dresser, LLC (“Dresser”) and Baker Hughes

Holdings LLC’s (collectively, “Dresser”) Expedited Motion to Extend Deadline to Respond to

Plaintiffs’ Motion to Compel (“Motion to Extend Deadline”). (R. Doc. 18). The deadline for

opposing Dresser’s Motion to Extend Deadline has expired without the filing of an opposition.

LR 7(f). Accordingly, the Motion to Extend Deadline is unopposed.

       On or about June 11, 2020, Michelle Barton and William Barton, Jr. (collectively,

“Plaintiffs”) brought this purported class action in state court naming as defendant the Louisiana

Department of Environmental Quality (“LDEQ”). (R. Doc. 1-2). Plaintiffs seek damages on

behalf of themselves and a proposed class of similarly situated owners, renters and residents

whose property was allegedly contaminated by a toxic release of chlorinated compounds,

including Trichloroethylene (“TCE”), as a result of the operation of Dresser’s industrial valve

manufacturing facility in Pineville, Louisiana. Plaintiffs amended the action to bring claims

against Dresser for negligence, negligence per se, trespass, strict liability, and violations of the

Louisiana Groundwater Act. (R. Doc. 1-3). Dresser removed the action on August 5, 2020. (R.

Doc. 1).
          Case 3:20-cv-00502-BAJ-RLB                   Document 23           05/24/21 Page 2 of 4




         On April 15, 2021, Plaintiffs filed their Motion to Compel Depositions, which seeks an

order requiring Dresser to produce certain fact witnesses for depositions relevant to class

certification. (R. Doc. 16).

         On April 16, 2021, Dresser filed a Motion to Transfer Action to the Alexandria Division

of the U.S. District Court for the Western District of Louisiana (“Motion to Transfer”). (R. Doc.

17). The motion seeks transfer under 28 U.S.C. § 1404(a), which provides for the transfer of civil

actions to an otherwise proper forum that is more convenient for the parties and witnesses and in

the interests of justice. Among other things, Dresser indicates that this lawsuit “is one of 14

federal lawsuits concerning the presence of chlorinated solvents, including [TCE], in

groundwater and other environmental media in Pineville, Louisiana,” and that 12 of the actions

are proceeding in the Alexandria Division of the U.S. District Court for the Western District of

Louisiana—the division and district where the alleged contamination exists. (R. Doc. 17-1 at 6)

(citing pending actions).1

         On April 29, 2021, Dresser filed the instant Motion to Extend Deadline (R. Doc. 18),

which seeks an extension of Dresser’s deadline to respond to Plaintiffs’ Motion to Compel

Depositions (R. Doc. 16) until 14 days after the district judge rules on Dresser’s pending Motion

to Transfer (R. Doc. 17). In essence, Dresser requests that the resolution of the Motion to

Compel (as well as the taking of any depositions) not occur unless the Court denies the Motion

to Transfer. Among other things, Dresser notes that the magistrate judge presiding over the 12

related cases pending in the Alexandria Division of the U.S. District Court for the Western

District of Louisiana issued a case management order on April 8, 2021, providing deadlines and


1
 The remaining two actions are pending in this district. Dresser has also filed a motion to transfer in the other
pending action in this district. See Aertker v. Dresser LLC et al, No. 21-cv-55-BAJ-SDJ, ECF. No. 3 (M.D. La. Apr.
16, 2021). A scheduling order has not been issued in that action in light of the pending motion to transfer. See id.,
ECF No. 35.
           Case 3:20-cv-00502-BAJ-RLB           Document 23      05/24/21 Page 3 of 4




instructions regarding pre-certification discovery, including limitations on the taking of

depositions. (See R. Doc. 17-4). Several of those related cases, and the applicable case

management order, involve the same law firm representing the class representatives in the instant

matter.

          On May 3, 2021, the Court found good cause to stay Dresser’s deadline to oppose

Plaintiffs’ Motion to Compel Depositions (R. Doc. 16) until resolution of Dresser’s Motion to

Extend Deadline (R. Doc. 18). (R. Doc. 20). As stated above, the motion is unopposed as

Plaintiffs did not file a timely opposition. See LR 7(f).

          The Court has reviewed Dresser’s Motion to Transfer (R. Doc. 17) and associated

briefing (R. Docs. 20, 21, 22). Given the issues raised by the Motion to Transfer and considering

the various discovery related postures in all of the referenced cases, the Court will deny

Plaintiff’s Motion to Compel Depositions without prejudice to refile after the district judge

issues a ruling on the Motion to Transfer. This will provide the parties an additional opportunity

to meet-and-confer regarding the depositions should the Motion to Transfer be denied. The

parties may continue with any other “unobjected to” discovery that does not otherwise conflict

with the limitations set in the Western District of Louisiana Case Management Order referenced

above. A revised scheduling order may be issued in this matter should the Motion to Transfer be

denied.

          Based on the foregoing,

          IT IS ORDERED that Plaintiffs’ Motion to Compel Depositions (R. Doc. 16) is

DENIED WITHOUT PREJUDICE to refile after the district judge issues a ruling on Dresser’s

Motion to Transfer (R. Doc. 17).
        Case 3:20-cv-00502-BAJ-RLB        Document 23      05/24/21 Page 4 of 4




      IT IS FURTHER ORDERED that Dresser’s Expedited Motion to Extend Deadline to

Respond to Plaintiffs’ Motion to Compel (R. Doc. 18) is DENIED AS MOOT.

      Signed in Baton Rouge, Louisiana, on May 24, 2021.



                                         S
                                         RICHARD L. BOURGEOIS, JR.
                                         UNITED STATES MAGISTRATE JUDGE
